DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 01/06/2020, 05/01/2020, 01/12/2021 and 01/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Data transmission optimization in wireless network where terminal moves along track route”.
Appropriate correction is required.

Claim Objections
Claims 1-19 are objected to because of the following informality:  
Claim 1 recites, “-- and comprises a track route along which the terminal moves and that is passed through by the terminal in a historical time and a to-be-optimized route segment on the track route --” (lines 4-5). It is suggested to replace it with “-- wherein the track context comprises: the track route along which the terminal moves and which the terminal passes through in a historical time; and the to-be-optimized route segment on the track route --”, for clarity and avoiding antecedent basis issue. Claim 1  recites, “-- a value of a predefined measurement parameter ... , and the measurement parameter --” (lines 6-7). It is suggested to replace it with “-- wherein a value of a predefined measurement parameter ... , and wherein the measurement parameter --” for clarity. Claims 10 and 19 are objected to at least based on a similar rational applied to claim 1.
Claim 2 recites, “a parameter” (line 8) and “the parameter” (line 10). It is suggested to replace them with “another parameter” and “the another parameter”, respectively for avoiding antecedent basis issue. Claim 11 is objected to at least based on a similar rational applied to claim 2.
Claim 2 recites, “-- a track route comprising a to-be-optimized route segment --” (line 22). It is suggested to it with “-- the track route comprising the to-be-optimized route segment --” for avoiding antecedent basis issue. Claim 11 is objected to at least based on a similar rational applied to claim 2.
Claim 3 recites, “the cell handover” (line 4) and “a cell handover” (line 5). It is suggested to replace them with “a cell handover” and “the cell handover”, respectively for avoiding antecedent basis issue. Claim 12 is objected to at least based on a similar rational applied to claim 3.
Claim 4 recites, “-- used to instruct to reduce --” (line 6). It is suggested to replace it with “-- used to instruct the terminal to reduce --” for clarity. Claim 13 is objected to at least based on a similar rational applied to claim 4.
Claim 6 recites, “ --the identification information of the target cell --” (line 3). It is suggested to replace it with “-- identification information of a target cell” for clarity. Claim 15 
Claim 7 recites, “-- the video service context information -- ”(line 4). It is suggested to replace it with “-- video service context information” for avoiding antecedent basis issue. Claim 16 is objected to at least based on a similar rational applied to claim 7.
Claim 10 recites, “a terminal, comprising a processor, a memory, and a transmitter ...” (line 1). For clarity and placing the claim into a proper machine claim, it is suggested to replace it with “a terminal, comprising: a processor; a memory; and a transmitter ...”. so that the aforementioned list of elements, comprised by the terminal, which are performing actions/steps (see MPEP 2106.03, section 1; MPEP 2173.05(p), section II).
Claims 2-9 and 11-18 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 5, 7 and 11-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 recites, “wherein the sending manner ... comprises: separately sending ..., or when determining to move along ... or determining to enter a first to-be-optimized route segment ..., sending, by the terminal, data transmission optimization instructions ..., and a time interval ...” (lines 19-26). It is unclear in what relationship the sending manner is connected with “separately sending”, “sending ... data transmission optimization Claim 11 is rejected at least based on a similar rational applied to claim 2. For the sake of examination purpose only, it is interpreted as best understood.
Claim 5 recites, “cache information ... of the video service” (line 3). It is unclear what “cache information” means, in association with the video service. Does “cache information” mean “information about a cache” or “data stored in a cache”? Claim 14 is rejected at least based on a similar rational applied to claim 5. For the sake of examination purpose only, it is interpreted as best understood.
Claim 7 recites, “a network device to which a serving cell ... belongs to” (lines 2-3) and “a network device to which the target cell belongs to” (lines 3-4). It is unclear in what relationship “a network device to which a serving cell ... belongs to” (lines 2-3) and “a network device to which the target cell belongs to” are connected with “a network device” (line 9 of claim 1) or “the network device” in other preceding claims. If “a network device ...” (lines 2-3) and “a network device ...” (lines 3-4) each is only a part of “a network device” (line 9 of claim 1), it is suggested to amend the claims to read “a first network device” (lines 2-3), “a second network device” (lines 3-4) and “at least one network device” (line 9 of claim 1). Claim 16 is rejected at least based on a similar rational applied to claim 7. For the sake of examination purpose only, it is interpreted as best understood.
Claims 12-18 are also rejected since they are directly or indirectly dependent upon the rejected claim, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3, 8, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2004/0192341) in view of Lee et al (US Publication No. 2018/0035179).  Note that Wang was cited by Applicant in the IDS received on 01/29/2021.

Regarding claim 1, Wang teaches, a data transmission optimization method [FIGS. 1 and 7; ¶0014, 0045 and 0066, a data transmission method where resource reallocation is made for an early channel reservation and a more effective resource usage], comprising: 
determining, by a terminal [FIG. 1; ¶0032, by mobile station 12], to move along a track route comprised in a track context [FIGS. 1 and 2; ¶0051 and 0052, mobile station 12 at cell 16-C determines to move along a travel path (i.e., track route) (see, dashed line of 72) including 16D to 16G; note that the travel path is in predicted path information (i.e., comprised in a track context) generated based on historical indicia (further see, ¶0041)] and reach a to-be-optimized route segment on the track route [FIGS. 1-3; ¶0034, 0044, 0052 and 0057, mobile station 12 moves/crosses a cell boundary (i.e., to-be-optimized route segment; see, e.g., 18 of FIG. 1) on the travel path], wherein the track context is pre-generated by the terminal [FIG. 1; ¶0041, the predicted path is pre-generated by a path predictor 42 of the mobile station 12], and comprises a track route along which the terminal moves and that is passed through by the terminal in a historical time [FIGS. 1 and 2; ¶0041, 0051 and 0052, the predicted path comprises the travel path along with the mobile station moves and that is passed by the mobile station in previous times] and a to-be-optimized route segment on the track route [¶0034, 0044, 0052 and 0057, (the predicted path comprises) a cell boundary (i.e., to-be-optimized route segment) on the travel path], 
sending, by the terminal [FIG. 1; ¶0032, by mobile station], a data transmission optimization instruction to a network device [¶0057, mobile station updates predictions together with a request for resource reservation (i.e., data transmission optimization instruction) and reports/sends the request for resource reservation to network/combined system of BSC 24/MSC 26/ resource allocation manager 66 (i.e., network device)], wherein the data transmission optimization instruction is used to instruct the network device to perform a data transmission optimization processing operation [¶0045 and 0057, the request for resource reservation is used for the network to renegotiate of service parameters and allocate appropriate communication resources to the mobile station (i.e., data transmission optimization processing operation)], and the data transmission optimization [¶0045 and 0057, renegotiating of service parameters and allocating appropriate communication resources to the mobile station (i.e., data transmission optimization processing operation) includes performing resource reallocations with the updated prediction (i.e., adjusting a resource allocation policy)].  
Although Wang teaches, “the terminal moves in the to-be-optimized route segment” as set forth above, Wang does not explicitly teach (see, emphasis), “a value of a predefined measurement parameter meets a preset threshold value range” when the terminal moves in the to-be-optimized route segment, and “the measurement parameter comprises at least one of signal quality, an uplink throughput rate, or a downlink throughput rate”.
However, Lee teaches, a value of a predefined measurement parameter meets a preset threshold value range when a terminal moves in a to-be-optimized route segment [¶0143, a value of a received signal strength (i.e., predefined measurement parameter; note that the received signal strength is a predefined parameter by the system to determine an cell-edge terminal) is equal to or less than a predetermined value when a terminal is a cell edge terminal (i.e., moves in a to-be-optimized route segment; note that in Wang, a cell edge is considered as “to-be-optimized route segment”)], and the measurement parameter comprises at least one of signal quality, an uplink throughput rate, or a downlink throughput rate [¶0143, measurement parameter comprises signal strength/signal quality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang by including, “a value of a predefined measurement parameter meets a preset threshold value range” when the terminal moves in the to-be-optimized route segment, and “the measurement parameter comprises signal quality”, as taught by Lee because it would provide the method of Wang with the enhanced capability of allowing the system to determine a cell-edge terminal, thus effectively suppressing inter-cell interference in a multi-cell environment [¶0012 and 0021 of Lee].

Regarding claim 3, Wang teaches, wherein the track context further comprises identification information of a target cell to which the terminal is to be handed over [¶0019 and 0047, path information (i.e., track context) comprises time-based indicia in which cell identifiers (i.e., identification information of target cells) and their corresponding time-stamps and time-durations; further see, FIGS. 2-3 and ¶0051-0052, target cells 16-D to 16G associated with the cell-location identifiers and time-stamps; further see, ¶0034 and 0037, handover is made to a target cell when mobile station travels out of one cell and into another cell], and the method further comprises: 
performing the cell handover based on the identification information of the target cell [¶0034 and 0037, performing a cell handover based on the cell identifiers of the sequence of cells through which mobile station travels (i.e., based on the identification information of the target cell; further see, ¶0047, the cell identifiers of the sequence of cells are used for the mobile station to travel, and see, ¶0034 and 0037, the handover is performed when the mobile station travels from one cell to another cell], if the terminal is to perform a cell handover in the to-be-optimized route segment [¶0034 and 0037, when the mobile station performs the cell handover from one cell to another cell at cell edge].  

Regarding claim 8, although Wang teaches, “the data transmission optimization processing operation”, as set forth above in claim 1, Wang does not explicitly teach (see, emphasis), “enabling a coverage enhancement optimization feature”, wherein “the coverage enhancement optimization feature comprises a coordinated multipoint transmission technology”.  
	However, Lee teaches, enabling a coverage enhancement optimization feature for a terminal [FIG. 12; ¶0167, enabling coverage enhancement/optimization using CoMP transmission and reception feature( for a terminal)], wherein the coverage enhancement optimization feature comprises a coordinated multipoint transmission technology [FIG. 12; ¶0167, note that CoMP transmission and reception feature is part of coverage enhancement/optimization].  
“enabling a coverage enhancement optimization feature”, wherein “the coverage enhancement optimization feature comprises a coordinated multipoint transmission technology”, as taught by Lee because it would provide the method of Wang with the enhanced capability of suppressing inter-cell interference in a multi-cell environment, and thus overall data transmission performance can be enhanced [¶0012 and 0021 of Lee].

Regarding claim 10, Wang teaches, a terminal [FIG. 1; ¶0032-0040, mobile station 12], comprising a processor [FIG. 1; ¶0039, processing circuitry; further note every mobile station has a processor], a memory [FIG. 1; ¶0042-0044, memory element 18; further note every mobile station has a memory], and a transmitter [FIG. 1; ¶0038-0039, transmit part 34], 
wherein the memory is configured to store an instruction [FIG. 1; ¶0039, (memory element 18) stores algorithms executable by processing circuitry; note that every mobile station has memory storing an instruction], and
the processor is configured to: invoke the instruction stored in the memory to perform the following function of the processor [FIG. 1; ¶0039, the processing circuitry executes algorithm stored in memory to perform actions], and control the transmitter to perform the following function: the processor is configured perform actions [FIG. 1; ¶0039, note that every mobile station has a transmitter controlled by a processor].
Thus, claim 10 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 19, Wang teaches, a non-transitory computer-readable storage medium [FIG. 1; ¶0042-0044, memory element 18; further note every mobile station has a processor], comprising a program [FIG. 1; ¶0039, (memory element 18) stores algorithms executable by processing circuitry; note that every mobile station has memory storing a program], wherein when being executed by a processor, the following steps are performed [FIG. 1; ¶0039, the processing circuitry executes algorithm/program stored in memory to perform actions].   
Thus, claim 19 is rejected at least based on a similar rational applied to claim 1.

Claims 2, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2004/0192341) in view of Lee et al (US Publication No. 2018/0035179) and further in view of Song et al (US Publication No. 2013/0244664).

Regarding claim 2, although Wang teaches, “sending, by the terminal, the data transmission optimization instruction to a network device” as set forth above in claim 1, and Wang in view of Lee further teaches, predefined measurement parameter [see ¶0143 of Lee, received signal strength (i.e., predefined measurement parameter; note that the received signal strength is a predefined parameter by the system to determine an cell-edge terminal)], and the threshold value range [¶0143, a range being equal to or less than a predetermined value] that are required ... for determining the to-be-optimized route segment [¶0143, that are required for determining a region where mobile terminal moves in a cell edge], as set forth above in claim 1, Wang in view of Lee does not explicitly teach (see, emphasis), 
“before” the sending of the data transmission optimization instruction, the method further comprises: 
“receiving, by the terminal, a data transmission optimization instruction parameter sent by the network device, wherein the data transmission optimization instruction parameter comprises at least one of a report indication parameter or a configuration parameter, 
wherein the report indication parameter comprises a parameter used to indicate that the terminal is allowed to send the data transmission optimization instruction in a cell; 
the configuration parameter comprises a parameter used to instruct the terminal to configure the data transmission optimization instruction, and
the parameter used to instruct the terminal to configure the data transmission optimization instruction comprises: the measurement parameter and the threshold value range. 
However, Song teaches, before sending of data transmission optimization instruction [FIGS. 5-6; ¶0035-0038, before sending a cell measurement report (i.e., data transmission optimization instruction; note that upon receiving the measurement report, the serving eNB starts a handover operation which is considered as data transmission optimization among adjacent cells)], the method further comprises: 
receiving, by the terminal [FIGS. 5-6; ¶0035-0038, by UE], a data transmission optimization instruction parameter sent by a network device [FIGS. 5-6; ¶0035-0038, receiving mobility parameters (i.e., data transmission optimization instruction parameter sent by eNB)], wherein the data transmission optimization instruction parameter comprises at least one of a report indication parameter or a configuration parameter [FIGS. 5-6; ¶0035-0038, the mobility parameters comprises time-to-trigger parameter, a measurement report event trigger threshold, a cell reselection timer, a cell reselection threshold, cell range expansion timer (i.e., a report indication parameter or configuration parameter; note that the above parameters of Song can be either report indication parameter or configuration parameters)], 
wherein the report indication parameter comprises a parameter used to indicate that the terminal is allowed to send the data transmission optimization instruction in a cell [FIGS. 5-6; ¶0035-0038, note that the mobility parameters comprising time-to-trigger parameter, a measurement report event trigger threshold, a cell reselection timer, a cell reselection threshold, cell range expansion timer are used to indicate that the UE is allowed to send the measurement report (i.e., data transmission optimization instruction) since the UE sends the measurement report based on the received mobility parameters];  
the configuration parameter comprises a parameter used to instruct the terminal to configure the data transmission optimization instruction [FIGS. 5-6; ¶0035-0038, note that the mobility parameters comprising time-to-trigger parameter, a measurement report event trigger threshold, a cell reselection timer, a cell reselection threshold, cell range expansion timer are used to instruct the UE to configure the measurement report (i.e., data transmission optimization instruction)]; and
the parameter used to instruct the terminal to configure the data transmission optimization instruction [FIGS. 5-6; ¶0035-0038, note that the mobility parameters used to instruct the UE to configure the measurement report] comprises the following parameters:   
a measurement parameter [¶0037, received power from a cell/power difference between neighboring cell and serving cell] and a threshold value range [¶0037, is above the measurement report even trigger threshold ... for a period longer than the time-to-trigger parameter].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Lee by including, “before” the sending of the data transmission optimization instruction, the method further comprises: “receiving, by the terminal, a data transmission optimization instruction parameter sent by the network device, wherein the data transmission optimization instruction parameter comprises at least one of a report indication parameter or a configuration parameter, wherein the report indication parameter comprises a parameter used to indicate that the terminal is allowed to send the data transmission optimization instruction in a cell; the configuration parameter comprises a parameter used to instruct the terminal to configure the data transmission optimization instruction, and the parameter used to instruct the terminal to configure the data transmission optimization instruction comprises the following parameters: the measurement parameter and the threshold value range, as taught by Song because it would provide the method of Wang in view of Lee with the enhanced capability of allowing an user equipment to choose an optimal value of mobility parameters differently depending on cell change types, and thus improving the performance of the mobility procedures [¶0013 of Song].

Regarding claim 11, Wang teaches, the processor [FIG. 1; ¶0039, processing circuitry; further note every mobile station has a processor] and a receiver [FIG. 1; ¶0038-0039, transmit part 32]. Thus, claim 11 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 12, Wang teaches, wherein the track context further comprises identification information of a target cell to which the terminal is to be handed over [¶0019 and 0047, path information (i.e., track context) comprises time-based indicia in which cell identifiers (i.e., identification information of target cells) and their corresponding time-stamps and time-durations; further see, FIGS. 2-3 and ¶0051-0052, target cells 16-D to 16G associated with the cell-location identifiers and time-stamps; further see, ¶0034 and 0037, handover is made to a target cell when mobile station travels out of one cell and into another cell], and the processor [FIG. 1; ¶0039, the processing circuitry] is further configured to perform the cell handover based on the identification information of the target cell [¶0034 and 0037, perform a cell handover based on the cell identifiers of the sequence of cells through which mobile station travels (i.e., based on the identification information of the target cell; further see, ¶0047, the cell identifiers of the sequence of cells are used for the mobile station to travel, and see, ¶0034 and 0037, the handover is performed when the mobile station travels from one cell to another cell], if the terminal is to perform a cell handover in the to-be-optimized route segment [¶0034 and 0037, when the mobile station performs the cell handover from one cell to another cell at cell edge].

Regarding claim 17, although Wang teaches, “the data transmission optimization processing operation”, as set forth above in claim 1, Wang does not explicitly teach (see, emphasis), “enabling a coverage enhancement optimization feature”, wherein “the coverage enhancement optimization feature comprises a coordinated multipoint transmission technology”.  
	However, Lee teaches, enabling a coverage enhancement optimization feature for a terminal [FIG. 12; ¶0167, enabling coverage enhancement/optimization using CoMP transmission and reception feature( for a terminal)], wherein the coverage enhancement optimization feature comprises a coordinated multipoint transmission technology [FIG. 12; ¶0167, note that CoMP transmission and reception feature is part of coverage enhancement/optimization].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang by including, “enabling a coverage enhancement optimization feature”, wherein “the coverage enhancement optimization feature comprises a coordinated multipoint transmission technology”, as taught by Lee because it would provide the method of Wang with the enhanced capability of suppressing inter-cell interference in a multi-cell environment, and thus overall data transmission performance can be enhanced [¶0012 and 0021 of Lee].

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2004/0192341) in view of Lee et al (US Publication No. 2018/0035179) and further in view of Panchai et al (US Publication No. 2016/0381691) and further in view of Hayashi et al (US Publication No. 2004/0063448).

Regarding claim 4, Wang teaches, the data transmission optimization instruction comprises a 
service indication indicating that the terminal performs a service [¶0045, request for resource allocation (i.e., data transmission optimization instruction) comprises an indication indicating that mobile station performs a service; note that the request for resource allocation ... permits continued effectuation of a communication service at a desired quality of service level (i.e., an indication indicating that the mobile station performs a service; note that the mobile station transmitting of the request for resource allocation indicates that the mobile station performs a service)]; and 
the data transmission optimization processing operation comprises: adjusting a resource allocation of the terminal [¶0022, 0045 and 0057, renegotiating of service parameters and allocating appropriate communication resources to the mobile station (i.e., data transmission optimization processing operation) comprises reallocating of the resource of the mobile station].
sending, to the terminal, instruction information [¶0045, the network/combined system of BSC 24/MSC 26/ resource allocation manager 66 (i.e., network device) responds to the request for resource allocation sent from the mobile station (i.e., sending instruction information)].
	Wang in view of Lee does not explicitly teach (see, emphasis), the service comprises a “video” service, and “increasing” a resource allocation of a terminal, “if the resource allocation of the terminal cannot be increased due to a resource limitation, sending, to the terminal, instruction information used to instruct to reduce a bit rate of the video service”.  
However, Panchai teaches, data traffic is a “video” service [¶0049, streaming video content], an instruction comprises “increasing” a resource allocation of a terminal [¶0046, a data rate adjustment request comprises increasing a data rate of a user device 310].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Lee by including, “video” service, an instruction comprises “increasing” a resource allocation of a terminal, as taught by Panchai because it would provide the method of Wang in view of Lee with the enhanced capability of allowing the system to adaptively change a data rate according to varying radio access network conditions, thus improving end-user experience [¶0002 and 0013-0016 of Panchai].
Further, Wang in view of Lee and Panchai does not explicitly teach (see, emphasis), “if” the resource allocation of the terminal “cannot be” made “due to a resource limitation, instruct to reduce a bit rate of the video service”.	
	However, Hayashi teaches, “if” the resource allocation of the terminal “cannot be” made “due to a resource limitation, instruct to reduce a bit rate of the video service” [¶0052-0054, when the lack of resource for a desired bit rate contained in RAB assignment request message is determined, instruct to decide a bit rate which lower than the request bit rate]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Lee and Panchai by including, “if” the resource allocation of the terminal “cannot be” made “due to a resource limitation, instruct to reduce a bit rate of the video service”, as taught by Hayashi because it would provide the method of Wang in view of Lee and Panchai with the enhanced capability of allowing the system to enable smooth data transmission although a communication rate corresponding to a communication service desired by a user cannot be ensured due to lack of resources [¶0014 of Hayashi].

Regarding claim 9, Wang teaches, the data transmission optimization instruction [¶0057, a request for resource reservation and updated prediction of the path of subsequent travel of mobile station (i.e., data transmission optimization instruction) when mobile station crosses cell boundaries] comprises a time interval in which optimization is to be performed [FIGS. 3-5 and 7; ¶0045, 0057, 0066-0067, comprises a time-stamp associated a cell boundary/location-time dictionary in which mobile station moves between cells and renegotiating of service parameters and reallocating of communication resources to the mobile station are performed (i.e., in which optimization is to be performed); further, see ¶0068, the resource allocation manager uses the updated prediction (including location-time dictionary (FIG. 5)) for requesting resource reservation to reserve bandwidth for a required time-duration], and is used to instruct the network device to perform the data transmission optimization processing operation in the time interval in which optimization is to be performed [FIGS. 3-5 and 7; ¶0045, 0057, 0066-0067, the request for resource reservation and updated prediction of the path of subsequent travel of mobile station (i.e., data transmission optimization instruction) is used to instruct the network/combined system of BSC 24/MSC 26/ resource allocation manager 66 (i.e., network device) to renegotiate service parameters, reallocate communication resources or reserve bandwidth to the mobile station (i.e., perform the data transmission optimization processing operation) in a time-stamp/duration in which the above actions are performed when mobile station crosses cell boundaries].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2004/0192341) in view of Lee et al (US Publication No. 2018/0035179) and further in view of Panchai et al (US Publication No. 2016/0381691) and further in view of Hayashi et al (US Publication No. 2004/0063448) and further in view of Musha et al (US Publication No. 2010/0333148).

Regarding claim 5, Wang teaches, data transmitted by the terminal [¶0045 and 0057, the mobile station sends a request for resource reservation to the mobile station to permit continued effectuation of a communication service; note that request for resource reservation/reallocation to a mobile station implies data being transmitted from the mobile station], Wang in view of Lee and Panchai teaches, “the data transmission optimization instruction further comprises video service” as set forth above in claim 4, and Wang further teaches, “the data transmission optimization instruction is further used for instructing the network device to perform an action”, as set forth above in claim 1. 
Wang in view of Lee does not explicitly teach (see, emphasis), “video context information, and the video service context information comprises bit rate information of the video service”; and the data transmission optimization instruction is further used for instructing the network device to “determine, based the bit rate information before increasing the resource allocation of the terminal, that a volume of data transmitted by using an existing resource within a preset duration is less than a data volume required for transmitting the video service”.
video context information [¶0046, the data rate adjustment request comprises a data rate (i.e., video context information; further see ¶0049, data can be streaming video content)], and the video service context information comprises bit rate information of the video service [¶0046, note that the data rate contained in the data rate adjustment request is bit rate information of a service comprising streaming video content (i.e., video service)]; and the data transmission optimization instruction is further used for instructing the network device to determine [¶0046, the data rate adjustment request is used for instructing an application server to determine], based on the bit rate information [¶0046, based on the data rate information contained in the data rate adjustment request], before increasing the resource allocation of the terminal [¶0046, note that the following determining action is before increasing a data rate (i.e., increasing resource allocation) for user device], that a volume of data transmitted by using an existing resource within a preset duration [¶0046, previous data rate at which application server 350; note that a data rate is defined by a volume of data per a preset duration (e.g., second)] is less than a data volume required for transmitting the video service [¶0046, request data rate (required for transmitting video service) is an increased data compared to the previous data rate; note that the previous data rate is less than the request data rate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Lee by including, “video context information, and the video service context information comprises bit rate information of the video service”; and the data transmission optimization instruction is further used for instructing the network device to “determine, based the bit rate information before increasing the resource allocation of the terminal, that a volume of data transmitted by using an existing resource within a preset duration is less than a data volume required for transmitting the video service, as taught by Panchai because it would provide the method of Wang in view of Lee with the enhanced capability of allowing the system to adaptively change a [¶0002 and 0013-0016 of Panchai].
	Further, Wang in view of Lee, Panchai and Hayashi does not explicitly teach (see, emphasis), the video service context information comprises “cache information”, and based on the cache information, determining information on a data volume for a service.  
	However, Musha teaches, a video service context information transmitted from a client device comprises “cache information” [FIGS. 5,6 and 10; ¶0052-0055, feedback information transmitted from client 121 comprises usage status information of a buffer (see, steps 606 to 608)], and based on the cache information, determining information on a data volume for a service [FIGS. 5, 6 and 10; ¶0056-0057, based on the feedback information received from client 121, server 105 performs a wireless bandwidth estimation processing (Step 505) and confirms whether or not there is the number of video frames and the remaining data amount information within the feedback information which requires determining information on a data volume for a service].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Lee, Panchai and Hayashi by including, the video service context information comprises “cache information”, and based on the cache information, determining information on a data volume for a service, as taught by Musha because it would provide the method of Wang in view of Lee, Panchai and Hayashi with the enhanced capability of allowing the system to prevent stoppage of video or significant degradation in image quality due to a fluctuation in wireless bandwidth [¶0015 of Musha].

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2004/0192341) in view of Lee et al (US Publication No. 2018/0035179) and further in view of Panchai et al (US Publication No. 2016/0381691) and further in view of Hayashi et al (US Publication No. 2004/0063448) and further in view of Hu et al (US Publication No. 2016/0080997).

Regarding claim 6, although Wang teaches, “the data transmission optimization instruction”,  “identification information of a target cell” and “the data transmission optimization instruction is used for instructing the network device to perform the data transmission optimization processing operation”, as set forth above in claim 1, Wang in view of Lee, Panchai and Hayashi does not explicitly teach (see, emphasis), the data transmission optimization instruction comprises “handover indication information”, and the handover indication information comprises the identification information of the target cell to which the terminal is to be handed over; and “before” performing the data transmission optimization processing operation, “obtain load information of the target cell ... and determining that load of the target cell is greater than a preset threshold”.  
	However, Hu teaches, data transmission optimization instruction comprises handover indication information [¶0122-0124, UE sends a measurement report upon determining that cell handover needs to be performed (i.e., handover indication information)], and the handover indication information comprises identification information of a target cell to which a terminal is to be handed over [¶0122-0123, the measurement report includes an identifier of another cell that can cover the UE, and further, see ¶0136, selects a target cell for the UE according to the measurement report (including cell identifier that cover the UE)]; and before performing data transmission optimization processing operation [¶0159, before performing handover operation], obtain load information of the target cell and determining that load of the target cell is greater than a preset threshold [¶0159, acquire load of a target cell and the load of the target cell exceeds a preset load threshold].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Lee, Panchai and Hayashi by including, “the data transmission optimization instruction comprises “handover indication information”, and the handover indication information comprises the identification information of the target cell to which the terminal is to be handed over; and “before” performing the data transmission optimization processing operation, “obtain load information of the target cell ... and determining that load of the target cell is greater than a preset threshold”, as taught by Hu because it would provide the method of Wang in view of Lee, Panchai and Hayashi with the enhanced capability of preventing a service of the UE from being interrupted during the handover operation [¶0157 and 0170 of Hu].

Regarding claim 7, Wang teaches, “the data transmission optimization instruction is used for: instructing a network device to perform an action” as set forth above in claim 1, and Wang in view of Lee and Panchai teaches, “the video service context information of the terminal”, as set forth above in claim 5. 
Wang in view of Lee, Panchai and Hayashi does not explicitly teach (see, emphasis), 
a network device “to which a serving cell in which the terminal is currently located belongs to send a handover request to a network device to which the target cell belongs”, 
“sending information of the terminal to the network device to which the target cell belongs, and 
requesting the network device to which the target cell belongs to make a data transmission optimization preparation in advance; and 
instructing the network device to which the serving cell belongs to send a handover command to the terminal when it is determined that the network device to which the target cell belongs determines that access by the terminal is allowed and when it is determined that a handover measurement report of the terminal is received; and the data transmission optimization preparation comprises performing access control in advance”.  
However, Hu teaches, instructing a network device “to which a serving cell in which the terminal is currently located belongs to send a handover request to a network device to which the target cell belongs” [FIG. 2-2; ¶0136 and 0170, instructing first base station to which primary cell in which UE is currently located belongs to send a handover request to a combined system of second base station and target base station to which second cell and target cell belong (step 205)], 
“sending information of a terminal to the network device to which the target cell belongs” [FIG. 2-2; ¶0138 and 0170, the first base station sends RB transfer information (carrying RB configuration information of an RB that exists between the first base station and the UE) to the combined system of second base station and target base station (step 206)], and 
requesting the network device to which the target cell belongs to make a data transmission optimization preparation in advance [FIG. 2-2; ¶0138, 0140, 0158 and 0160, upon receiving handover request message sent from first base station, determining whether target base station can receive the RB between first base station and UE (step 210), establishing an RB between second base station and UE according to RB transfer information (step 207), and sending a handover request ack message to first base station (step 211) (i.e., make a data transmission optimization preparation in advance; note that the above actions (steps 210, 207 and 211) correspond to actions made for access control of UE to target cell according to the handover request message (see, step 213)]; and 
instructing the network device to which the serving cell belongs to send a handover command to the terminal [FIG. 2-2; ¶0162, first base station sends a handover request message to UE (step 212)] when it is determined that the network device to which the target cell belongs determines that access by the terminal is allowed [FIG. 2-2; ¶0162, upon receiving a handover request ack message sent by target base station] and when it is determined that a handover measurement report of the terminal is received [FIG. 2-2; ¶0162, note that the whole handover procedure is performed when a measurement report of the UE is received by first base station (see, step 202)]; and 
the data transmission preparation comprising access control in advance [FIG. 2-2; ¶0138, 0140, 0158 and 0160, upon receiving handover request message sent from first base station, determining whether target base station can receive the RB between first base station and UE (step 210), establishing an RB between second base station and UE according to RB transfer information (step 207), and sending a handover request ack message to first base station (step 211) (i.e., make a data transmission optimization preparation in advance; note that the above actions (steps 210, 207 and 211) correspond to actions made for access control of UE to target cell according to the handover request message (see, step 213)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Lee, Panchai and Hayashi by including, a network device “to which a serving cell in which the terminal is currently located belongs to send a handover request to a network device to which the target cell belongs”, “sending information of the terminal to the network device to which the target cell belongs, and requesting the network device to which the target cell belongs to make a data transmission optimization preparation in advance; and instructing the network device to which the serving cell belongs to send a handover command to the terminal when it is determined that the network device to which the target cell belongs determines that access by the terminal is allowed and when it is determined that a handover measurement report of the terminal is received; and the data transmission optimization preparation comprises performing access control in advance”, as taught by Hu because it would provide the method of Wang in view of Lee, Panchai and Hayashi with the enhanced capability of preventing a service of the UE from being interrupted during the handover operation [¶0157 and 0170 of Hu].

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2004/0192341) in view of Lee et al (US Publication No. 2018/0035179) and further in view of Song et al (US Publication No. 2013/0244664) and further in view of Panchai et al (US Publication No. 2016/0381691) and further in view of Hayashi et al (US Publication No. 2004/0063448).

Regarding claim 13, Wang teaches, the data transmission optimization instruction comprises a service indication indicating that the terminal performs a service [¶0045, request for resource allocation (i.e., data transmission optimization instruction) comprises an indication indicating that mobile station performs a service; note that the request for resource allocation ... permits continued effectuation of a communication service at a desired quality of service level (i.e., an indication indicating that the mobile station performs a service; note that the mobile station transmitting of the request for resource allocation indicates that the mobile station performs a service)]; and 
the data transmission optimization processing operation comprises: adjusting a resource allocation of the terminal [¶0022, 0045 and 0057, renegotiating of service parameters and allocating appropriate communication resources to the mobile station (i.e., data transmission optimization processing operation) comprises reallocating of the resource of the mobile station]; and sending, to the terminal, instruction information [¶0045, the network/combined system of BSC 24/MSC 26/ resource allocation manager 66 (i.e., network device) responds to the request for resource allocation sent from the mobile station (i.e., sending instruction information)].
	Wang in view of Lee and Song does not explicitly teach (see, emphasis), the service comprises a “video” service, and “increasing” a resource allocation of a terminal, “if the resource allocation of the terminal cannot be increased due to a resource limitation, sending, to the terminal, instruction information used to instruct to reduce a bit rate of the video service”.  
However, Panchai teaches, data traffic is a “video” service [¶0049, streaming video content], an instruction comprises “increasing” a resource allocation of a terminal [¶0046, a data rate adjustment request comprises increasing a data rate of a user device 310].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Lee and Song by including, “video” service, an instruction comprises “increasing” a resource allocation of a terminal, as taught by Panchai because it would provide the method of Wang in view of Lee [¶0002 and 0013-0016 of Panchai].
Further, Wang in view of Lee, Song and Panchai does not explicitly teach (see, emphasis), “if” the resource allocation of the terminal “cannot be” made “due to a resource limitation, instruct to reduce a bit rate of the video service”.	
	However, Hayashi teaches, “if” the resource allocation of the terminal “cannot be” made “due to a resource limitation, instruct to reduce a bit rate of the video service” [¶0052-0054, when the lack of resource for a desired bit rate contained in RAB assignment request message is determined, instruct to decide a bit rate which lower than the request bit rate]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Lee, Song and Panchai by including, “if” the resource allocation of the terminal “cannot be” made “due to a resource limitation, instruct to reduce a bit rate of the video service”, as taught by Hayashi because it would provide the method of Wang in view of Lee, Song and Panchai with the enhanced capability of allowing the system to enable smooth data transmission although a communication rate corresponding to a communication service desired by a user cannot be ensured due to lack of resources [¶0014 of Hayashi].

Regarding claim 18, Wang teaches, the data transmission optimization instruction [¶0057, a request for resource reservation and updated prediction of the path of subsequent travel of mobile station (i.e., data transmission optimization instruction) when mobile station crosses cell boundaries] comprises a time interval in which optimization is to be performed [FIGS. 3-5 and 7; ¶0045, 0057, 0066-0067, comprises a time-stamp associated a cell boundary/location-time dictionary in which mobile station moves between cells and renegotiating of service parameters and reallocating of communication resources to the mobile station are performed (i.e., in which optimization is to be performed); further, see ¶0068, the resource allocation manager uses the updated prediction (including location-time dictionary (FIG. 5)) for requesting resource reservation to reserve bandwidth for a required time-duration], and is used to instruct the network device to perform the data transmission optimization processing operation in the time interval in which optimization is to be performed [FIGS. 3-5 and 7; ¶0045, 0057, 0066-0067, the request for resource reservation and updated prediction of the path of subsequent travel of mobile station (i.e., data transmission optimization instruction) is used to instruct the network/combined system of BSC 24/MSC 26/ resource allocation manager 66 (i.e., network device) to renegotiate service parameters, reallocate communication resources or reserve bandwidth to the mobile station (i.e., perform the data transmission optimization processing operation) in a time-stamp/duration in which the above actions are performed when mobile station crosses cell boundaries].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2004/0192341) in view of Lee et al (US Publication No. 2018/0035179) and further in view of Song et al (US Publication No. 2013/0244664) and further in view of Panchai et al (US Publication No. 2016/0381691) and further in view of Hayashi et al (US Publication No. 2004/0063448) and further in view of Musha et al (US Publication No. 2010/0333148).

Regarding claim 14, Wang teaches, data transmitted by the terminal [¶0045 and 0057, the mobile station sends a request for resource reservation to the mobile station to permit continued effectuation of a communication service; note that request for resource reservation/reallocation to a mobile station implies data being transmitted from the mobile station], Wang in view of Lee and Panchai teaches, “the data transmission optimization instruction further comprises video service” as set forth in claim 13, and Wang further teaches, “the data transmission optimization instruction is further used for instructing the network device to perform an action”, as set forth above in claim 1. 
“video context information, and the video service context information comprises bit rate information of the video service”; and the data transmission optimization instruction is further used for instructing the network device to “determine, based the bit rate information before increasing the resource allocation of the terminal, that a volume of data transmitted by using an existing resource within a preset duration is less than a data volume required for transmitting the video service”.
	However, Panchai teaches, an data transmission optimization instruction comprises video context information [¶0046, the data rate adjustment request comprises a data rate (i.e., video context information; further see ¶0049, data can be streaming video content)], and the video service context information comprises bit rate information of the video service [¶0046, note that the data rate contained in the data rate adjustment request is bit rate information of a service comprising streaming video content (i.e., video service)]; and the data transmission optimization instruction is further used for instructing the network device to determine [¶0046, the data rate adjustment request is used for instructing an application server to determine], based on the bit rate information [¶0046, based on the data rate information contained in the data rate adjustment request], before increasing the resource allocation of the terminal [¶0046, note that the following determining action is before increasing a data rate (i.e., increasing resource allocation) for user device], that a volume of data transmitted by using an existing resource within a preset duration [¶0046, previous data rate at which application server 350; note that a data rate is defined by a volume of data per a preset duration (e.g., second)] is less than a data volume required for transmitting the video service [¶0046, request data rate (required for transmitting video service) is an increased data compared to the previous data rate; note that the previous data rate is less than the request data rate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Lee and Song by including, “video context information, and the video service context information comprises bit rate information of the video service”; and the data transmission optimization instruction is further used for instructing the network device to “determine, based the bit rate information before increasing the resource allocation of the terminal, that a volume of data transmitted by using an existing resource within a preset duration is less than a data volume required for transmitting the video service, as taught by Panchai because it would provide the method of Wang in view of Lee and Song with the enhanced capability of allowing the system to adaptively change a data rate according to varying radio access network conditions, thus improving end-user experience [¶0002 and 0013-0016 of Panchai].
	Further, Wang in view of Lee, Song, Panchai and Hayashi does not explicitly teach (see, emphasis), the video service context information comprises “cache information”, and based on the cache information, determining information on a data volume for a service.  
	However, Musha teaches, a video service context information transmitted from a client device comprises “cache information” [FIGS. 5,6 and 10; ¶0052-0055, feedback information transmitted from client 121 comprises usage status information of a buffer (see, steps 606 to 608)], and based on the cache information, determining information on a data volume for a service [FIGS. 5, 6 and 10; ¶0056-0057, based on the feedback information received from client 121, server 105 performs a wireless bandwidth estimation processing (Step 505) and confirms whether or not there is the number of video frames and the remaining data amount information within the feedback information which requires determining information on a data volume for a service].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Lee, Song, Panchai and Hayashi by including, the video service context information comprises “cache information”, and based on the cache information, determining information on a data volume for a service, as taught by Musha because it would provide the method of Wang in view of Lee, Song, Panchai and Hayashi with the enhanced capability of allowing the system to prevent stoppage of video or significant degradation in image quality due to a fluctuation in wireless bandwidth [¶0015 of Musha]

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2004/0192341) in view of Lee et al (US Publication No. 2018/0035179) and further in view of Song et al (US Publication No. 2013/0244664) and further in view of Panchai et al (US Publication No. 2016/0381691) and further in view of Hayashi et al (US Publication No. 2004/0063448) and further in view of Hu et al (US Publication No. 2016/0080997).

Regarding claim 15, Wang teaches, “the data transmission optimization instruction”,  “identification information of a target cell” and “the data transmission optimization instruction is used for instructing the network device to perform the data transmission optimization processing operation”, as set forth above in claim 1, Wang in view of Lee, Song, Panchai and Hayashi does not explicitly teach (see, emphasis), the data transmission optimization instruction comprises “handover indication information”, and the handover indication information comprises the identification information of the target cell to which the terminal is to be handed over; and “before” performing the data transmission optimization processing operation, “obtain load information of the target cell ... and determining that load of the target cell is greater than a preset threshold”.  
	However, Hu teaches, data transmission optimization instruction comprises handover indication information [¶0122-0124, UE sends a measurement report upon determining that cell handover needs to be performed (i.e., handover indication information)], and the handover indication information comprises identification information of a target cell to which a terminal is to be handed over [¶0122-0123, the measurement report includes an identifier of another cell that can cover the UE, and further, see ¶0136, selects a target cell for the UE according to the measurement report (including cell identifier that cover the UE)]; and before performing data transmission optimization processing operation [¶0159, before performing handover operation], obtain load information of the target cell and determining that load of the target cell is greater than a preset threshold [¶0159, acquire load of a target cell and the load of the target cell exceeds a preset load threshold].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Lee, Song, Panchai and Hayashi by including, “the data transmission optimization instruction comprises “handover indication information”, and the handover indication information comprises the identification information of the target cell to which the terminal is to be handed over; and “before” performing the data transmission optimization processing operation, “obtain load information of the target cell ... and determining that load of the target cell is greater than a preset threshold”, as taught by Hu because it would provide the method of Wang in view of Lee, Song, Panchai and Hayashi with the enhanced capability of preventing a service of the UE from being interrupted during the handover operation [¶0157 and 0170 of Hu].

Regarding claim 16, Wang teaches, “the data transmission optimization instruction is used for: instructing a network device to perform an action” as set forth above in claim 1, and Wang in view of Lee and Panchai teaches, “the video service context information of the terminal”, as set forth above in claim 14. 
Wang in view of Lee, Song Panchai and Hayashi does not explicitly teach (see, emphasis), 
a network device “to which a serving cell in which the terminal is currently located belongs to send a handover request to a network device to which the target cell belongs”, 
“sending information of the terminal to the network device to which the target cell belongs, and 
requesting the network device to which the target cell belongs to make a data transmission optimization preparation in advance; and 
instructing the network device to which the serving cell belongs to send a handover command to the terminal when it is determined that the network device to which the target cell belongs determines that access by the terminal is allowed and when it is determined that a handover measurement report of the terminal is received; and the data transmission optimization preparation comprises performing access control in advance”.  
However, Hu teaches, instructing a network device “to which a serving cell in which the terminal is currently located belongs to send a handover request to a network device to which the target cell belongs” [FIG. 2-2; ¶0136 and 0170, instructing first base station to which primary cell in which UE is currently located belongs to send a handover request to a combined system of second base station and target base station to which second cell and target cell belong (step 205)], 
“sending information of a terminal to the network device to which the target cell belongs” [FIG. 2-2; ¶0138 and 0170, the first base station sends RB transfer information (carrying RB configuration information of an RB that exists between the first base station and the UE) to the combined system of second base station and target base station (step 206)], and 
requesting the network device to which the target cell belongs to make a data transmission optimization preparation in advance [FIG. 2-2; ¶0138, 0140, 0158 and 0160, upon receiving handover request message sent from first base station, determining whether target base station can receive the RB between first base station and UE (step 210), establishing an RB between second base station and UE according to RB transfer information (step 207), and sending a handover request ack message to first base station (step 211) (i.e., make a data transmission optimization preparation in advance; note that the above actions (steps 210, 207 and 211) correspond to actions made for access control of UE to target cell according to the handover request message (see, step 213)]; and 
instructing the network device to which the serving cell belongs to send a handover command to the terminal [FIG. 2-2; ¶0162, first base station sends a handover request message to UE (step 212)] when it is determined that the network device to which the target cell belongs determines that access by the terminal is allowed [FIG. 2-2; ¶0162, upon receiving a handover request ack message sent by target base station] and when it is determined that a handover measurement report of the terminal is received [FIG. 2-2; ¶0162, note that the whole handover procedure is performed when a measurement report of the UE is received by first base station (see, step 202)]; and 
the data transmission preparation comprising access control in advance [FIG. 2-2; ¶0138, 0140, 0158 and 0160, upon receiving handover request message sent from first base station, determining whether target base station can receive the RB between first base station and UE (step 210), establishing an RB between second base station and UE according to RB transfer information (step 207), and sending a handover request ack message to first base station (step 211) (i.e., make a data transmission optimization preparation in advance; note that the above actions (steps 210, 207 and 211) correspond to actions made for access control of UE to target cell according to the handover request message (see, step 213)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Wang in view of Lee, Song, Panchai and Hayashi by including, a network device “to which a serving cell in which the terminal is currently located belongs to send a handover request to a network device to which the target cell belongs”, “sending information of the terminal to the network device to which the target cell belongs, and requesting the network device to which the target cell belongs to make a data transmission optimization preparation in advance; and instructing the network device to which the serving cell belongs to send a handover command to the terminal when it is determined that the network device to which the target cell belongs determines that access by the terminal is allowed and when it is determined that a handover measurement report of the terminal is received; and the data transmission optimization preparation comprises performing access control in advance”, as taught by Hu because it would provide the method of Wang in view of Lee, Song, Panchai and Hayashi with the enhanced capability of preventing a service of the UE from being interrupted during the handover operation [¶0157 and 0170 of Hu].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469          
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469